Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 09/29/2021, with respect to the rejection of claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A capacitor component comprising: a body including dielectric layers, first and second internal electrodes, laminated in a first direction, facing each other, and first and second cover portions, disposed on outermost portions of the first and second internal electrodes; and first and second external electrodes, respectively disposed on both external surfaces of the body in a second direction, perpendicular to the first direction, and respectively connected to the first and second internal electrodes, wherein plural indentations are disposed at at least one of boundaries between at least one of the first internal electrodes and the first external electrode or one of boundaries between at least one of the second internal electrodes and the second external electrode.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein plural indentations are disposed at at least one of boundaries between at least one of the first internal electrodes and the first external electrode or one of boundaries between at least one of the second internal electrodes and the second external electrode” in combination with the other claim limitations. 

Cited Prior Art
AHIKO et al (US 2001/0019176) teaches relevant art in Fig. 15. 
NISHISAKA et al (US 2017/0018362) teaches relevant art in Fig. 2.
KIM et al (US 2013/0049532) teaches relevant art in Fig. 3-4. 
Hirata et al (US 2011/0110014) teaches relevant art in Fig. 4-6. 
Isota et al (US 2017/0018358) teaches relevant art in Fig. 4. 
TAMAGUCHI et al (US 2016/0217930) teaches relevant art in Fig. 5.
Yokoyama et al (US 2002/0046861) teaches relevant art in Fig. 4A-5D.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848